United States Court of Appeals
                            FOR THE EIGHTH CIRCUIT
                                   ___________

                                   No. 98-3779
                                   ___________

United States of America,               *
                                        *
             Appellee,                  *
                                        * Appeal from the United States
      v.                                * District Court for the
                                        * Western District of Missouri.
Ronald Lee Williams,                    *
                                        * [UNPUBLISHED]
             Appellant.                 *
                                   ___________

                          Submitted: March 4, 1999
                              Filed: March 9, 1999
                                   ___________

Before FAGG, HANSEN, and MORRIS SHEPPARD ARNOLD, Circuit Judges.
                           ___________

PER CURIAM.

      Federal inmate Ronald Lee Williams appeals from the district court’s1 order
denying his request for waiver of the fine imposed as part of his 1990 sentence. After
careful review of the record and the parties’ briefs, we affirm, substantially for the
reasons stated by the district court. See 8th Cir. R. 47B.




      1
       The Honorable Dean Whipple, United States District Judge for the Western
District of Missouri.
A true copy.

      Attest:

               CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.




                              -2-